DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's argument filed 10/17/2022 regarding claims 1, 14, and 15 has been fully considered. The highlighted argument is listed below and will be addressed accordingly.  Applicant has canceled claim 2.  


Argument #1 (REMARKS, pages 8-10): Applicant asserts that claims 1, 14, and 15 overcome the rejection under 35 U.S.C. 102 because, 
“Han merely discloses the technical solution that the preview image 42 of the video and the reproduced image 44 of the video can be gradually displayed on the enlarged region of the video icon 40 during the process of enlarging the video icon 40. In addition, Han discloses that the Internet browser icon 60 is gradually enlarged, and when the Internet browser icon 60 is enlarged to a certain size, it is displayed as a mobile browser 62, and when the Internet browser icon 60 continues to be enlarged to a larger size, it is displayed as PC browser 64, as shown in Fig. 18.
In Han, the Internet browser icon 60 is a browser icon, not a target action, and the mobile browser 62 is a browser, not a target action; the Internet browser icon 60 and the mobile browser 62 are not in the preview image 42 of the video and the reproduced image 44 of the video.  Therefore, Han does not disclose the technical solution for detecting a first target action in the preview image 42 of the video and the reproduced image 44 of the video. At least for these reasons, Han does not disclose or suggest "displaying a generation process of a target object in the video based on a display position of a first target action in the video," as recited in claim 1.  Furthermore, in Han, the process of changing the Internet browser icon 60 to the mobile browser 62 and the PC browser 64 does not occur in the preview image 42 of the video and the reproduced image 44 of the video. Accordingly, it cannot be said that Han discloses or suggests the technical solution of "displaying a generation process of a target object in the video based on a display position of a first target action in the video," as recited in claim 1.


	Examiner respectfully disagrees, and indicates that the cited Prior Art reasonably address limitations of the claimed invention. Applicant is reminded that Examiner will interpret each claim in the broadest reasonable sense, as such, the claims and only the claims form the metes and bounds of the invention.
The applicant has failed to produce evidence in the prior art that precludes Han from carrying out the steps in claims 1, 14, and 15. Han does suggest the noted features by disclosing continually or intermittently enlarging a displayed object (see figure 6, para. 0169), comparing the displayed object to a first size threshold (see para. 0171-0172), comparing the displayed object to a second size threshold (see para. 0174, 0176), wherein the first size threshold is less than the second size threshold (see figure 6, para. 0020, 0040, 0174, 0177).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, 15 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Han et al. (US 2013/0268877).

Regarding claim 1, Han teaches a method for displaying an object in a video, comprising:
obtaining and displaying a video captured by a camera element (see para. 0074, where Han discusses displaying a video of an object); and
displaying a generation process of a target object in the video based on a display position of a first target action in the video in response to detecting that the first target action appears in the video (see para. 0076-0077, 0143, where Han discusses detecting a moving object);
wherein the generation process of the target object comprises: the target object appearing at the display position of the first target action according to a first size threshold (see figure 6, para. 0169, where Han discusses executing an application to continually or intermittently enlarge an object, see para. 0171-0172, where Han discusses comparing the displayed object to a first size threshold); and
a size of the target object increasing from the first size threshold until the size of the target object reaching a second size threshold (see figure 6, para. 0169, where Han discusses a user executing an application to continually or intermittently enlarge an object, see para. 0174, 0176, where Han discusses comparing the displayed object to a second size threshold);
wherein the first size threshold is less than the second size threshold (see figure 6, para. 0020, 0040, 0174, 0177, where Han discusses a first threshold less than a second size threshold).

Claim 14 is rejected as applied to claim 1 as pertaining to a corresponding device.
Claim 15 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable storage medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2013/0268877) in view of Day et al. (US 2009/0015559).

Regarding claim 3, Han does not expressly teach after the displaying of the generation process of the target object in the video, further comprising:  displaying a motion process of the target object in the video; wherein the motion process of the target object comprises: the target object moving, and/or the target object rotating, and/or a size of the target object changing.  However, Wang teaches after the displaying of the generation process of the target object in the video, further comprising: displaying a motion process of the target object in the video (see claim 1, para. 0008, 0046-0047, where Day discusses the movement of an object); wherein the motion process of the target object comprises: the target object moving, and/or the target object rotating, and/or a size of the target object changing (see figure 10, claim 1, para. 0008, 0046-0047, where Day discusses redirecting the movement direction of an object when the object reaches the edge of the image).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Han with Day to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform the display an object in a video.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Han in this manner in order to improve the display objects in image data by allowing the movement of objects in images to properly adjust image data when objects reach the edge of the image.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Han, while the teaching of Day continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the movement of objects to properly display objects.  The Han and Day systems perform image display, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 4, Day teaches wherein the moving of the target object comprises: the target object moving the display position along a first linear trajectory, wherein the first linear trajectory is determined by a first movement speed and a first movement direction (see figure 10, para. 0046-0047, where Day discusses the linear movement direction of an object and speed of moving the object).
The same motivation of claim 3 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Han with Day to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform the display an object in a video.

Regarding claim 5, Day teaches wherein the rotating of the target object comprises: the target object rotating along a first rotation trajectory, wherein the first rotation trajectory is determined by a first rotation direction and a first angular velocity (see figure 10, para. 0046-0047, where Day discusses the rotation trajectory and magnitude of the object).
The same motivation of claim 3 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Han with Day to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform the display an object in a video.

Regarding claim 6, Han teaches wherein the changing of the size of the target object comprises: the size of the target object changing between a third size threshold and a fourth size threshold (see para. 0017, 0045, where Han discusses the object changing between thresholds).
The same motivation of claim 3 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Han with Day to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform the display an object in a video.

Regarding claim 7, Day teaches wherein the moving of the target object further comprises: the target object switching from the first linear trajectory to a second linear trajectory to move the display position in response to the target object colliding with an edge of the video, wherein the second linear trajectory is determined by a second movement speed and a second movement direction (see figure 10, para. 0046-0047, where Day discusses second linear trajectory direction and magnitude of the object when the object reaches the edge of the image display).
The same motivation of claim 3 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Han with Day to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform the display an object in a video.

Regarding claim 8, Day teaches wherein the rotating of the target object comprises: the target object switching from the first rotation trajectory to a second rotation trajectory for rotation in response to the target object colliding with an edge of the video, wherein the second rotation trajectory is determined by a second rotation direction and a second angular velocity (see figure 10, para. 0046-0047, where Day discusses second movement direction and magnitude of the object when the object reaches the edge of the image).
The same motivation of claim 3 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Han with Day to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform the display an object in a video.
Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2013/0268877) in view of Agarwala et al. (US 2013/0128121).

Regarding claim 9, Han does not expressly teach further comprising: displaying a disappearance process of the target object in the video in response to detecting a first trigger condition. However, Agarwala teaches further comprising: displaying a disappearance process of the target object in the video in response to detecting a first trigger condition (see para. 0099, where Agarwala discusses a deletion target image selected from an image sequence).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Han with Agarwala to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform the display an object in a video.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Han in this manner in order to improve the display objects in image data by allowing the system to remove objects in images based on a trigger condition to properly adjust image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Han, while the teaching of Agarwala continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of removing object images based on a triggering condition to properly display objects.  The Han and Agarwala systems perform image display, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding claim 11, Agarwala teaches wherein the first trigger condition is that a second target action appears in the video, wherein a display position of the second target action in the video is within a display range of the target object (see para. 0099, where Agarwala discusses applying a deletion process on multiple target images selected from an image sequence).
The same motivation of claim 9 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Han with Agarwala to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform the display an object in a video.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2013/0268877) in view of Agarwala et al. (US 2013/0128121) in view of Minamino (US 2010/0245651).

Regarding claim 10, Han and Agarwala do not expressly teach wherein the displaying of the disappearance process of the target object in the video comprises: obtaining a disappearance sequence frame of the target object; playing the disappearance sequence frame in the video, wherein the playing of the disappearance sequence frame in the video comprises: controlling a transparency of the target object according to a playback time length of the disappearance sequence frame, wherein the transparency of the target object gradually increases with playback of the disappearance sequence frame; and making the target object become completely transparent and disappear from the video when the playing of the disappearance sequence frame is finished.
However, Minamino teaches wherein the displaying of the disappearance process of the target object in the video comprises: obtaining a disappearance sequence frame of the target object (see para. 0118, 0126, 0146, where Minamino discusses the transparency of target frame);
playing the disappearance sequence frame in the video, wherein the playing of the disappearance sequence frame in the video comprises: controlling a transparency of the target object according to a playback time length of the disappearance sequence frame, wherein the transparency of the target object gradually increases with playback of the disappearance sequence frame (see para. 0050, where Minamino discusses increasing the transparency of a target frame with one or more physical objects); and
making the target object become completely transparent and disappear from the video when the playing of the disappearance sequence frame is finished (see para. 0118, 0126, 0146, where Minamino discusses increasing the transparency of a target frame over a period of time until the objects on the frame are fully faded out).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Han and Agarwala with Minamino to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform the display an object in a video.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Han and Agarwala in this manner in order to improve the display objects in image data by allowing the system to adjust the transparency of objects in images to properly adjust image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Han and Agarwala, while the teaching of Minamino continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of adjusting the transparency of object images captured by a camera to properly display objects.  The Han, Agarwala, and Minamino systems perform image display, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2013/0268877) in view of Agarwala et al. (US 2013/0128121) in view of De Michele (US 2016/0320846).

Regarding claim 12, Han and Agarwala do not expressly teach further comprising: detecting key points of a hand in the video;  calculating a first distance between a key point at a fingertip of an index finger and a key point at a palm in the key points of the hand; calculating a second distance between a key point at a second joint of a middle finger and the key point at the palm in the key points of the hand; and determining that the second target action is detected, and determining a position of the key point at the fingertip of the index finger as the display position of the second target action in response to the first distance and the second distance satisfying a predetermined relationship.
However, Michele teaches further comprising: detecting key points of a hand in the video (see para. 0099, 0103, where Michele discusses detecting points in video data); 
calculating a first distance between a key point at a fingertip of an index finger and a key point at a palm in the key points of the hand (see para. 0099, 0103, where Michele discusses the distance between the position of the index finger and the palm);
calculating a second distance between a key point at a second joint of a middle finger and the key point at the palm in the key points of the hand (see para. 0099, 0103, where Michele discusses the distance between the position of the middle finger and the palm); and
determining that the second target action is detected, and determining a position of the key point at the fingertip of the index finger as the display position of the second target action in response to the first distance and the second distance satisfying a predetermined relationship (see para. 0099, 0103, where Michele discusses determining whether the distance is above a minimum distance).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Han and Agarwala with Michele to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform the display an object in a video.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Han and Agarwala in this manner in order to improve the display objects in image data by based on a distance values to properly adjust image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Han and Agarwala, while the teaching of Michele continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting objects based on a distance between fingers and palm region to properly adjust image objects.  The Han, Agarwala, and Michele systems perform image display, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2013/0268877) in view of Wang (US 2011/0001709).

Regarding claim 13, Han does not expressly teach wherein a first object is presented in the target object, wherein the first object is formed by deforming a second object, the second object being an object in the video captured by the camera element.  However, Wang teaches wherein a first object is presented in the target object, wherein the first object is formed by deforming a second object, the second object being an object in the video captured by the camera element (see para. 0014, claim 29, where Wang discusses detecting movement of an object and deforming objects on the display).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Han with Wang to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform the display an object in a video.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Han in this manner in order to improve the display objects in image data by allowing the system to deform objects in images to properly adjust image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Han, while the teaching of Wang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of deforming object images captured by a camera to properly display objects.  The Han and Wang systems perform image display, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	

Hildreth et al. (US 2017/0278304) discusses increasing the transparency of the one or more physical objects in the virtual image over a period of time until the one or more physical objects are fully transparent.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663